DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
	Claims 2-4, 6, 12-15, 18-19 are pending in this application. Claims 1, 5, 7-11, 16, 17, 20-22 have been canceled by Applicant’s amendments. Claims 18-19 remain withdrawn from consideration as being drawn to a non-elected invention.
	Claims 2-4, 6, 12-15 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 12-15 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The Examiner notes that amendments were made in part in an attempt to obviate these rejections, however, some indefiniteness remains and/or is newly added by those amendments.

	Further in claim 2, the metes and bounds of the “selecting randomly 5-49 transcribed sequences of a set of 74 gene sequences; wherein the set of 74 gene sequences consists of a unique portion of each of SEQ ID NO: 1-74...; wherein the number of selected transcribed sequences to the number of tumor types classified from the plurality of known tumor type is at a ratio of 1:2 or higher” are unclear.  The metes and bounds of “a unique portion of each of SEQ ID Nos 1-74 are unclear.  It is unclear what portion of each sequence is considered unique, as compared to what other sequences.  Are the sequences intended to be completely unique as in not present in any known sequence disclosure, database, sample, or subject?  Is each unique only with regard to the set of selected sequences (i.e. 5 unique sequences from the entire set of SEQ ID NO 1-74)? Or are the unique sequences all from a single unique sequence of the set, such as 5 
	The metes and bounds of the next limitation in claim 2, the “determining the expression levels of the 5-49 transcribed sequences” are unclear.  Applicant has amended the limitation to recite “the tumor cell-containing sample obtained from the subject” however no sample is specifically obtained from the human subject. That has been deleted from the preamble.  Changing the “the tumor” back to “a tumor” seems most logical in context such that it would read “determining the expression levels of the 5-49 transcribed sequences in a tumor cell containing sample obtained from the subject…”  The normalization step requires normalization to “one or more reference genes” however no reference gene expression levels are determined, or 
	The metes and bounds of the “comparing” limitation of claim 2 are unclear.  The comparison of the expression levels of the selected 5-49 genes are to be “compared” “to expression levels of the same transcribed sequences in a plurality of known tumor types;” and the remainder of the previously pending limitation has been removed.  It is unclear what the comparison is to comprise.  It is unclear whether the plurality of known tumor types are intended to be the same two or more selected in the preamble, or other known tumor types.  It is unclear where the information for this comparison is derived.  Randomly selecting unique portions of 5-49 sequences, and determining their levels of expression in a sample, would appear to require that the expression levels of the same “random” sequences selected in all of the tumor types.  It is unclear if these are previously tested and provided from a database, or whether they are tested along with the patient sample to correct for “batch effects” etc.  In the comparison, it is unclear how each sequence must meet the expression level of the reference tumor types.  For example, if I select 5 sequences: sequences 2, 4, 6, 8 and 10 from the set of 74 sequences, then I determine the expression level of these sequences in the sample and I obtain the following results: Seq 2, increased versus healthy sample, Seq 4, decreased versus healthy sample, Seq 6 unchanged versus healthy sample, Seq 8 increased versus healthy sample, and Seq 10 versus healthy sample.  It is unclear what information on the “plurality of known tumor types” is provided, such that any classification could take place in the next step.  Have the plurality of known tumor types previously undergone expression level experiments with every unique portion of the SEQ ID NO 
	The classification step of claim 2 “based on the comparing, thus producing a tumor type classification” fails to address these issues.  It is unclear if all of the randomly selected expression levels must be the same as in the tumor type.  Do the expression levels of SEQ 2, 4, 6, 8 and 10 (Seq 2, increased versus healthy sample, Seq 4, decreased versus healthy sample, Seq 6 unchanged versus healthy sample, Seq 8 increased versus healthy sample, and Seq 10 versus healthy sample) all need to have the same differences as compared to a normal sample in Tumor X?  It is unclear at what point the classification is valid.  Is a similarity of two expression values between the sample and tumor X sufficient?  Is a similarity of 3 sequence expression values sufficient?  Neither the “comparing” nor the “classifying” steps of claim 2 clearly point out and distinctly claim how the expression level values of the selected sequences are to be compared to the known tumor type information, nor do they set forth how to classify the sample as having the known tumor type based on that comparison.  If all of the selected sequences must be expressed at the same levels in the sample and the known tumor type for the sample to be classified as a particular tumor the claims should make this clear.  The above analysis does not even address whether an increase in expression must be of the same magnitude, or other considerations which could apply.  

	The metes and bounds of claims 3-4 are unclear, as it is unclear how changing the ratio affects the method of claim 2 as now written. 
Applicant’s Arguments:
	It is suggested that perhaps claim 2 should be put aside, and the specification perused for a clear and particular method which achieves the desired objectives, and then rewriting the claim, or submitting a new independent claim and deleting claim 2.  The examiner points to the following as possibly helpful: “the invention is based in part on the discovery that it is not necessary to use supervised learning to identify gene sequences which are expressed in correlation with different tumor types. Thus the invention is based in part on the recognition that any about 5 to 49 expressed sequences, even a random collection of expressed sequences, has the 
capability to classify, and so may be used to classify, a cell as being a tumor cell of a tissue or tissue origin. Moreover, relatively few expressed sequences are needed to classify among different tumor types.” (p2) Further in page 2 is the following summary of an embodiment: “In another aspect, the invention provides for the classifying of a cell containing sample as containing a tumor cell of a tissue type or origin by determining the expression levels of about 5 to 49 transcribed sequences and then classifying the cell containing sample as containing a tumor cell of a plurality (two or more) of tumor types.”  These two embodiments are not the same, and attempting to use one claim to embrace both concepts is confusing.  In the first, a sample is classified as having a particular tumor out of a set of possible tumors. In the second, a known sample from a tumor is classified to have cells of more than one type of tumor out of a set of possible tumors.  For the second, page 2 provides the following: “To classify among 34 to 39 tumor types, and subsets thereof, as few as about any 5 expressed sequences may be used to provide classification in a meaningful manner…” page 3 follows with: “In one embodiment, the invention provides for the use of expression levels of about 5 to 49 expressed sequences from a first set of 74 expressed sequences in the human genome to classify among at least 39 tumor types with significant accuracy.”  Page 4 set forth:” The invention is based upon the expression levels of the gene sequences in a set of known tumor cells from different tissues and of different tumor types. These gene expression profiles (of gene sequences in the different known tumor cells/types)…may be compared to the expression levels of the same sequences in an unknown tumor sample to identify the sample as containing a tumor of a particular type/ origin/ cell type…”  The specification lists a variety of supervised and unsupervised classification algorithm types which may or may not be applied.
Applicant is advised to consider these summaries of various embodiments, and create the independent claim as clearly and concisely as possible, while retaining the minimally sufficient set of steps required to achieve the desired results.  The description of figures 1 and 2 notes that the data using 5 genes appears to be sufficient in some instances to classify a tumor type, but that accuracy increases as more sequence information is added, up to 30 sequence expression levels.  Using from 30-49 sequences all result in similar accuracy values.  At page 12 it is noted that “as few as 20 expression levels [can be used] to classify among 39 tumor types.” When considering 
Example 4 appears to track best with the limitations of claim 2: “Example 4: Specified gene sets. A first set of 74 genes and a second set of 90 genes, where the two sets have 38 members in common, were used in the practice of the invention. Random subsets of about 5 to 49 members of the set of 74 expressed gene sequences were evaluated in a manner analogous to that described in Example 3. Again, the expression levels of random combinations of 5, 10, 15, 20, 25, 30, 35, 40, 45, and 49 (each combination sampled 10 times)of the 74 expressed sequences were used with data from tumor types and then used to predict test random sets of tumor samples (each sampled 10 times) ranging from 2 to all 39 types. The resulting data are shown in Figures 4-6. The members of the 74 gene sequences were indexed from 1 to 74, and representative random sets used in the invention are as follows…”
The Examiner makes these suggestions in a sincere attempt to provide assistance overcoming these rejections.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
 (1)Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
With respect to step (1): yes the claims recite processes.
With respect to step (2A)(1) The claims recite a natural law: the naturally occurring correlation which exists between naturally occurring gene expression levels, and the naturally occurring state of a cell or sample- a tumor phenotype. Further, claim 2 comprises an abstract idea, a mental step of organizing information and/or data selection.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and 
	Mental processes in claim 2 include:
	“selecting randomly 5 to 49 transcribed sequences of a set of 74 gene sequences wherein the set of 74 gene sequences consists of a unique portion of each of SEQ ID NO 1-74 or a complement…wherein the number of selected transcribed sequences to the number of tumor types classified…is at a ratio of 1:2 or higher” (data selection, a mental step or mental process; also a mathematic concept of a ratio, a comparison of two elements or variables or numbers)
	“normalizing the expression levels to one or more reference genes” (mental step of comparing data values or numbers; also a mathematical concept of comparing to a baseline and adjusting values)
	“comparing the expression levels of the 5 to 49 transcribed sequences to expression levels of the same transcribed sequences in a plurality of known tumor types” (mental step of comparing values)
	“classifying the sample as containing, or not containing tumor cells from the plurality of tumor types based on the comparing, thus producing a tumor type classification” (mental step of selection of data, comparison of that data, and grouping said data into the relevant classification; based on the previously comparison)
	Hence, the claims explicitly recite elements that, individually and in combination, constitute abstract ideas and a law of nature.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
	Claim 2 recites additional elements that are not an abstract idea: the data gathering steps  of “determining the expression levels of 5 to 49 transcribed sequences of a set of 74 gene sequences wherein the set…consists of a unique portion of each of SEQ ID NO 1-74 or a complement…”  
Data gathering steps do not implement the abstract idea.  Combining the “determination of the expression levels” with the abstract idea (of comparing and classifying) neither limits the structure of the “classifier”, nor does it impose any limitations on how the abstract idea is performed.  Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
Claim 2 now recites the additional element of: “treating or altering treatment of the subject based on the tumor type classification.”
	These additional elements do not integrate the law of nature into a practical application.  No specific action is taken with the finally classified sample information. There is no rationale as to how or why any ongoing treatment should be changed, in any particular manner.  There is no 
	Dependent claims 3, 4 each recite additional limitations to the abstract elements.  They each further comprise an abstract idea.  Dependent claims 6, 12-15 add limitations to the data gathering step of “determining expression levels.” They are each directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.  Further abstract limitations cannot integrate the abstract idea into a practical application as they are a part of it.  Data gathering steps remain insufficient to integrate an abstract idea as cited above.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 2: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  Each of the following references cited on the PTO-1449 demonstrate methods of determining the expression of genes in tumor cell containing samples: C04- Bhattacharjee et al. Classification of human lung carcinomas by 
	With respect to the recitation of a natural law / naturally occurring correlation,  the data gathering limitation of “determining the expression levels of said about 5 to about 49 transcribed sequences in said cell-containing sample from the subject” does not provide significantly more to the naturally occurring correlation between gene expression in tumor cell containing samples and a naturally occurring phenotype such as cancer.  As pointed out above, methods of determining gene expression, meeting the generically described limitation were well-understood, routine and conventional as evidenced by the cited references.  Tumor cells are known to exist in the sample, and performing the data gathering steps of determining gene expression levels does not provide significantly more to the correlation: it is used to provide the data to make the correlation.  

Dependent claims 3, 4 each recite additional limitations to the abstract elements.  They each further comprise an abstract idea.  Dependent claims 6, 12-15 add limitations to the data gathering step of “determining expression levels.” They are each directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.  Further abstract limitations cannot provide significantly more than the abstract idea as they are a part of that judicial exception.  Data gathering steps remain insufficient to provide significantly more than a judicial exception as cited above.
In combination, gathering expression data, analyzing that data to identify and classify a sample as a type of tumor, then applying a related treatment without any particularity fail to reach patent eligibility.  The data gathering and treatment steps are both routine, well understood and conventional aspects of tumor classification and medicine. Therefore, when the elements of Applicant’s claim are considered individually and in combination they do not provide an inventive concept, such as a specific limitation beyond the judicial exception that is not well-understood, routine, and conventional in the field. Instead, the additional elements of Applicant’s 
The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually and as a whole the claims have been found lacking.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Applicant’s arguments
	With respect to arguments regarding an alleged improvement, the independent claim appears not to require each element necessary and sufficient to provide that improvement. applicant has amended the claim to require “unique portion of each of SEQ ID NO 1-74” however, it is unclear exactly what this limitation encompasses, or how “unique”-ness is identified.  Further, as set forth above in the suggestions to obviate the 35 USC 112(b) rejections, the claim should clearly and concisely set forth the particular limitations required to achieve the desired result.  Enough indefiniteness exists in these claims that it is entirely unclear whether all required limitations for any alleged improvement are present.  Similarly it is not possible to clearly address whether the “unique portion of each of SEQ ID NO 1-74” is a non-routine set or nonconventional combination.  It is not clear what portion should be searched for each SEQ ID NO to determine whether any given set or subset could be considered routine.
With respect to the categorization or identification of abstract ideas, and/or a natural

what category of judicial exception is encompassed. The abstract ideas identified in the
independent claims are the same as those identified as mathematic correlations, mathematic
calculations, and mathematical relationships or as mental processes, concepts performed in the
human mind including observations, evaluations, judgements and opinions, in MPEP 2106.04.
	With respect to the presence or absence of rejections based on prior art, Applicant is pointed to see Diehr, 450 U.S. at 188-89 (“[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”). Putting this into practice, the Federal Circuit has held that “a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (holding claims to a method for converting a hardware-independent user description of a logic circuit are ineligible because the use of assignment conditions as an intermediate step in the translation process is an aid to a mental process and does not change the nature of the claims to being directed to more than an abstract idea).
	With respect to arguments related to the treatment limitation, the MPEP notes: “The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s).”  With respect to whether the limitation has more than a nominal relationship to the exceptions, the examiner noted above that “This “action” in the independent claim is not specific: it sets forth no particular step to perform, it identifies no ways to treat a patient with an particularity, it does not actually require a particular set of steps or actions which might perform the function of “treating or altering 
	The MPEP sets forth that “if the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.” Applicant’s arguments cannot take the place of evidence.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2-4, 6, 12-15 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1 and 4-11 of copending Application No. 15/582,125 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘125 application claims methods of classifying .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2-4, 6 12-15 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1, 2, 4-17 of copending Application No. 16/701000 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘000 application claims methods of classifying cell-containing samples as containing tumor cells wherein sequences are transcribed and selected, cDNA is produced, and gene expression levels are compared to reference and other tumor specific gene expression levels to classify the sample as either containing or not containing the type of tumor. Microarrays, RT-PCR, QT-PCR are all claimed. It is noted that this application is unexamined.  The claim numbering of this rejection may change as prosecution moves forward.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The Examiner acknowledges Applicant’s intent to defer these rejections until patentability is indicated.
Conclusion
	No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631